Citation Nr: 1806804	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  12-31 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for low back disability.

2. Entitlement to service connection for sleep apnea secondary to the service-connected posttraumatic stress disorder (PTSD).

3. Entitlement to a total disability rating for individual unemployability based on service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	John Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2011 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In May 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

This matter came before the Board in May 2016, at which time the Board remanded for VA treatment records and medical opinions.  The Board finds that there has been substantial compliance with the remand; thus, no further development is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran's lumbar spine arthritis did not manifest to a compensable degree in service or within one year after service, and there was no continuity of symptomatology after service. 
 
2. The Veteran's current lumbar spine arthritis is otherwise not related to service.  

3. The Veteran's sleep apnea was not caused or aggravated by his service-connected PTSD.

4. The Veteran's service-connected disabilities do not render him unable to obtain or maintain sedentary employment. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a back disorder have not been met.  
38 U.S.C. §§1101, 1110, 1131, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2. The criteria for service connection for sleep apnea have not been met.  38 U.S.C. §§1101, 1110, 1131, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

3. The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5103(a), 5107(b) (2012); 38 C.F.R. §§ 3.341, 4.16(a), 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

The Board finds that VA's duties to notify and assist have been met and all due process considerations have been satisfied.  Except as discussed herein, the Veteran has not raised issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).  Moreover,  no new evidence was received after August 2017 Supplemental Statement of the Case. 

Further, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The pertinent regulations were provided to the Veteran in the Statement and Supplemental Statement of the Case and will not be repeated here.

Service Connection for a Low Back Disorder

The Veteran contends that he has a current back disorder that is related to carrying heavy rounds during service.  During the Board hearing, he testified that he did not seek treatment for his back pain in service because he did not want to leave his men during combat in Vietnam.  He further testified that he sought chiropractic treatment in the 1970s and onward, but the records were destroyed due to passage of time.

The record shows that he was diagnosed with degenerative joint disease in the lumbar spine in February 2012.  Accordingly, a presumptive service connection analysis is warranted.

Initially, the Board considered whether the Veteran is entitled to presumptive service connection for his lumbar spine arthritis under 38 C.F.R. § 3.303(b).  The Board finds, however, that the evidence does not show that the lumbar spine arthritis manifested in service.  The Veteran's service records do not show treatment for or complaints of back pain.  His separation examination was normal and he denied recurrent back pain on his report of medical history.  

Furthermore, the Veteran testified that he did not seek chiropractic treatment until the 1970s; accordingly, the evidence does not show his lumbar spine arthritis manifested to a compensable degree within one year of separation.

Finally, the Board finds the evidence does not demonstrate a continuity of symptomatology.  While the Veteran contends he experienced back pain in service and sought treatment in the 1970s, his contentions are contradicted by his VA claim history.  He filed claims for bilateral hearing loss, tinnitus, and a left knee disorder immediately after separation from service and claims for diabetes and PTSD in September 2009.  The Veteran did not file for service connection for a low back disorder until March 2012.  While failure to file a claim is not necessarily indicative of the absence of symptomatology, where, as here, the Veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  Thus, the Veteran's inaction regarding his claim for low back pain, when viewed in the context of his action regarding his other claims for compensation, may reasonably be interpreted as indicative that he did not experience the alleged symptomatology at this time.  Accordingly, the Board finds that the evidence weighs against a continuity of symptomatology. 

In sum, the totality of the evidence does not show that the lumbar spine arthritis started in service or within one year after service, nor does the evidence show a continuity of symptomatology following service.  Service connection is therefore not warranted on a presumptive basis pursuant to 38 C.F.R. § 3.303(b). 

The Board further finds that the Veteran is not entitled to service connection on a direct basis.  In making this decision, the Board relied heavily on the August 2017 VA medical opinion.  After review of the claims file and the Veteran's statements, the examiner concluded that the low back disorder was less likely than not related to service because there were no major injuries or trauma in service.  He opined that his back disorder is more likely due to age and daily wear and tear.   

The Board also finds the Veteran's VA claim history probative.  As discussed above, he did not file a claim for service connection for low back disorder until March 2012, despite reportedly experiencing pain in service as well as filing claims for other issues immediately after separation from service.  

The only evidence that supports the Veteran's claim is his contentions and supporting statements from his family.  As lay people, however, they are not competent to relate his current back disorder to service.  See Jandreau, 492 F.3d 1372, 1377.  The Board thus did not accord these statements probative value to the extent they contend his back disorder is related to service.  To the extent they competently described witnessing the Veteran's back pain after service, the Board finds that this evidence is not sufficient to relate his current back disorder to service, particularly since he was diagnosed with arthritis more than 40 years after separation from service.  Instead, the Board finds that the VA medical opinion is more probative in this regard. 

The Board also considered whether the Veteran's combat experience in Vietnam warrants consideration of the presumption in 38 U.S.C. § 1154(b).  The combat presumption does not relieve combat veterans of the need to demonstrate a causal nexus, but may be used to establish that the Veteran "incurred a permanent . . . disability in service," potentially reducing the proof needed to demonstrate a nexus. See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012); Davidson v. Shinseki, 581 F.3d 1313, 1315 (Fed.Cir. 2009).  In this case, the Veteran's testimony that he experienced back pain in service is not sufficient to establish that his lumbar spine arthritis began in service.  An arthritis diagnosis requires medical training and expertise, as well as specific diagnostic testing.  Additionally, there is no other evidence that indicates his arthritis began in service.  Consequently, the combat presumption does not assist the Veteran in this claim because the evidence does not support a causal nexus. 

In consideration of the totality of the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for the low back disorder and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Service Connection for Sleep Apnea

The Veteran contends that his sleep apnea is caused or aggravated by his PTSD.  Specifically, he contends that his PTSD causes sleep impairment, including nightmares, which led to his sleep apnea.  The Board finds, however, that service connection is not warranted. 

The Board notes that the claim for service connection for sleep apnea is based on a secondary theory of causation only.  Accordingly, a direct service connection analysis is not warranted. 

The Veteran was diagnosed with mild obstructive sleep apnea-hypopnea syndrome in December 2011 after he was tested due to reports of gasping awakenings, witnessed apneas, frequent nighttime awakenings, loud snoring, night sweats, and excessive daytime sleepiness.  VA medical records do not show that his treating providers have related it to his service-connected PTSD.  Furthermore, in April 2012 and August 2017, a VA examiner opined that the Veteran's sleep apnea is not caused or aggravated by his PTSD.  He stated that sleep apnea is caused by intermittent upper airway obstructive pathology, which is not caused by PTSD, a psychiatric condition.  Additionally, the Veteran possesses other risk factors for sleep apnea including obesity. 

The only evidence in support of the Veteran's claim is his own contention that they are related.  The Board acknowledges that he reports his sleep apnea manifested in tandem with his PTSD symptoms of sleep impairment and nightmares; as discussed by the medical opinions above, however, these psychiatric symptoms do not affect his sleep apnea, which is a physical condition.  Moreover, as a lay person, the Veteran's opinion relating his sleep apnea to his PTSD is not competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board thus did not rely on this opinion when making its determination.  The Veteran also testified that he would offer a positive nexus opinion from his psychiatrist, but no opinion was submitted to VA. 

The Board thus finds that the weight of the competent and credible evidence shows the Veteran's sleep apnea is not caused or aggravated by his service-connected PTSD and the claim for service connection for sleep apnea is denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Entitlement to a TDIU

The Veteran contends that he is unable to obtain or maintain gainful employment based on his service-connected hearing loss, tinnitus, diabetes, and peripheral neuropathy.  

The Veteran has been service-connected for the following disabilities for the entire period on appeal: PTSD (30 percent); diabetes mellitus (20 percent); tinnitus (10 percent); bilateral hearing loss (10 percent); peripheral neuropathy, left upper extremity (10 percent); peripheral neuropathy, right upper extremity (10 percent); peripheral neuropathy, left lower extremity (10 percent); and peripheral neuropathy, right lower extremity (10 percent).  The total combined rating is 80 percent and the rating for diabetes combined with the ratings for peripheral neuropathy is 50 percent.  See 38 C.F.R. § 4.16(a).  The Veteran's combined ratings for his service-connected disabilities period thus satisfy the initial eligibility requirements for TDIU.  

In determining unemployability, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  Instead, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16 (a)).
The Veteran argues that he became too disabled to work in August 2006, when he retired from his full-time position as a warehouse manager.  He testified that he mostly worked on a desk,  not doing any heavy physical labor.  His employer submitted a statement in February 2007, which stated that "it was quite evident that [the Veteran] had a hearing problem."  He stated that it became difficult for the Veteran to talk on the phone, schedule truck pick-ups, and communicate with coworkers.  At the end of Summer 2006, the Veteran told his employer he wanted to take early retirement due to the difficulties caused by his hearing loss and his employer concurred that this was the best option for him.  On the VA Form 21-4192 submitted by this employer in November 2010, it was documented that the Veteran retired from his position in September 2007 and lost no time in the previous 12 months due to illness.  Prior to this period of employment, he operated a printing press for 20 years. 

In consideration of the medical and lay evidence, the Board finds that the Veteran's disabilities did not render him unable to obtain or maintain substantially gainful employment for the entire period on appeal.  In making this determination, the Board found the VA examinations and medical records particularly probative.  

In October 2009, he underwent audiological, joints, and diabetes examinations.  The audiologist opined that his mild to severe sensorineural hearing loss and tinnitus had significant effects on his occupation due to hearing difficulty, but there were no effects on usual daily activities.  The joints and diabetes examiner opined that there was no interference with occupation caused by his knees but did not opine on any effects caused by his diabetes. 

The Veteran underwent a psychological examination in June 2010 for his PTSD.  He reported having good relationships with his family and friends, and engaging in several interests, including yard work, fishing, and watching the news.  The examiner concluded that his symptoms caused an occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks, but generally satisfactory functioning.  An August 2010 private psychological evaluation, however, determined that he was permanently and totally unemployable due to his PTSD symptoms of working memory impairment, irritable mood, outbursts of anger, and impaired concentration.  

The Veteran underwent another series of VA medical examinations in September 2010  for his hearing loss, diabetes, and knee disorders.  After the audiological examination, the examiner opined that "[w]ith amplification and reasonable accommodations as specified in the Americans with Disabilities Act, this hearing loss/tinnitus alone should not significantly affect vocational potential or limit participation in most work activities."   He concluded that the Veteran's hearing loss and tinnitus does not preclude an individual from obtaining gainful employment.  

The diabetes and neuropathy examinations revealed mild peripheral neuropathy in the upper and lower extremities, but also reported that there was no history of hospitalizations, inpatient or outpatient treatment for hypoglycemia, hypoglycemic episodes, restriction of activities, fungal infections, chest pain, skin changes, coronary artery disease, or bowel or bladder impairment.  While the examiner did not opine on the extent to which these symptoms caused functional impairment, the only symptoms that could affect his ability to be employed were numbness, tingling, and decreased sensation in his extremities. 

The knee examination revealed pain and discomfort with standing, walking, and using stairs, but no locking, instability, additional impairment with repetitive use, or interference with occupational pursuits.  In December 2010, the examiner opined that the Veteran's knee disorder does not prevent him from engaging in activities of daily living or sedentary employment.  

In sum, the medical examinations show that while the Veteran is limited from serving in a physical labor position, he is able to obtain and maintain gainful sedentary employment, for which he has extensive previous experience.  As discussed below, these medical opinions are supported by the Veteran's VA treatment records and lay statements. 

The Board acknowledges that the Veteran has hearing loss and tinnitus which make hearing difficult, as indicated by his statements and his former employer's statement.  The Board finds, however, that these statements are outweighed by the examination reports and medical records.  The hearing examinations show hearing loss that only warrants a 10 percent rating.  Moreover, hearing aid evaluations, including in August 2010, December 2011, and 2015, show that, with adequate hearing aids, hearing targets were met.  Finally, the Board relied heavily on the October 2010 medical opinion, which indicated the Veteran's hearing loss and tinnitus do not render him unemployable with the use of hearing aids and reasonable accommodations under the Americans with Disabilities Act.  

The Board also considered the private mental health evaluation that concluded he was totally unemployable due to his PTSD.  The Board finds that the Veteran's statements, VA medical examination, and medical records are more probative, however, than this assessment.  The VA medical opinion is supported by the Veteran's reported symptoms, including that he has good relationships with family and friends and engages in hobbies and interests.  Importantly, he has not alleged that his PTSD prevents him from working.  For example, in the Board hearing, he only testified that his hearing loss, diabetes, and peripheral neuropathy render him unemployable.  Additionally, in his TDIU claim, he stated that his hearing loss and left knee disabilities prevented him from securing and following substantially gainful employment.  Finally, VA medical records consistently show normal mental health status checks and negative PTSD, depression, and suicide risk screenings, indicating that his PTSD is not as severe as reported by the private assessment.  

Finally, the VA examinations and medical opinions do not evidence that the Veteran's knee, diabetes, and neuropathy disorders prevent him from obtaining or maintaining a sedentary position, for which he has extensive prior work experience.  While the Veteran testified that the neuropathy symptoms of numbness and pain prevent him from obtaining and maintaining employment, the Board finds that the medical and lay evidence documenting an unimpaired ability to engage in activities of daily living and hobbies, including yard work, is more probative than these contentions. 

Based on the foregoing, the preponderance of the evidence is against the claim and the Veteran's claim for a TDIU is denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.


ORDER

Service connection for a low back disorder is denied.

Service connection for sleep apnea is denied.

Entitlement to a TDIU is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


